Citation Nr: 1341678	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart of the U.S.A.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from April 1996 to April 2005.
 
This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  The case was remanded in March 2012 and July 2013.  
 
In December 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1.  There is clear and unmistakable evidence that residuals of a right knee meniscus injury existed prior to service and were not aggravated beyond their natural progression by active service.
 
2.  Right knee osteoarthritis resulted from a combination of natural progression of the Veteran's preexisting right knee injury/treatment, post-service obesity, and post-service occupational bending.
 
 
CONCLUSION OF LAW
 
A right knee disability, to include osteoarthritis, was not incurred in or aggravated by active military service, and right knee osteoarthritis may not be presumed to have been so incurred.   38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Preliminary Matter
 
Pursuant to the Board's March 2012 Remand, the Appeals Management Center (AMC) requested that the Veteran identify any VA and non-VA treatment for his right  knee disorder, scheduled a VA examination to determine the nature and etiology of any current knee disorder, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Pursuant to the Board's July 2013 Remand, the AMC requested a medical opinion as to whether osteoarthritis was a residual of pre-existing post operative residuals of right knee arthroscopic surgery, whether there was clear and unmistakable evidence that the pre-existing right knee disorder did not increase in severity during service, and whether there was clear and unmistakable evidence that any increase in disability was due to the natural progression of the disease; and issued a Supplemental Statement of the Case.  
 
Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2012 and July 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2013. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).
 
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. The term "noted" denotes only such conditions as are recorded in examination reports. 38 C.F.R. § 3.304(b)(1).
 
Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
The Board has reviewed all service treatment records and all VA medical records.  
 
At his April 1996 enlistment examination the Veteran's lower extremities were evaluated as normal.  In the Veteran's April 1996 report of medical history he described undergoing a right knee arthroscopic procedure in March 1995.  This was also noted in the physician's summary and elaboration section.  The appellant was noted to have a good result.  
 
In his September 2001 medical history report the appellant noted that he had had his right knee scoped but had no further/current problems.  A September 2001 examination revealed surgical scars.  The Veteran's lower extremities were evaluated as normal.  
 
In post deployment health assessments completed in July 2003 and September 2004, the appellant denied having swollen, stiff, or painful joints during deployment.   
 
The Veteran was referred for civilian medical care in December 2004 with complaints of chronic right knee pain with "catching."  The examiner noted a history of a meniscal injury.  The provisional diagnosis was right knee pain, magnetic resonance imaging (MRI) was ordered to a rule out meniscal tear.  The MRI study showed a very small joint effusion.  Both menisci and cruciate ligaments as well as lateral ligaments appeared intact.  There were no abnormalities of adjacent bone or soft tissue seen and no cartilage abnormalities observed.  The impression was that the appellant had a normal right knee.
 
In an April 2005 medical assessment report the Veteran noted that since his September 2004 physical examination his overall health was the same.  He denied suffering an injury that caused him to miss duty for longer than three days, and he had not suffered an injury on active duty for which he did not seek medical care.
 
In this case, a right knee disorder was not noted at the appellant's entrance examination.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).
 
In this case, the Veteran reported at his enlistment examination that he had undergone an arthoscopic procedure in March 1995.  Surgical scars were noted in September 2001, and there is no evidence whatsoever that suggests that the scars were due to any inservice surgical procedure.  Hence, the Board finds clear and unmistakable evidence that the appellant entered active duty with residuals of right knee arthroscopic surgery.  

The Veteran underwent VA examination in July 2012 at which time he reported suffering a torn cartilage of the right knee in 1995 which was treated at Oklahoma State University with an arthroscopic procedure with good results.  The Veteran reported that in 2000 he sprained/strained his knee when he fell off of an airplane.  He stated that he had a good recovery, and he denied any significant in-service knee injuries.  The Veteran reported that post service, he climbed down ladders into ditches to inspect pipes and that six weeks prior, he had left knee popping/locking which was treated with a brace with resolution at VA facility.  The Veteran reported that he weighed about 240 pounds at discharge from service.  In July 2012 he weighed 314 pounds.  After physical examination, the Veteran was diagnosed as having a right knee meniscus injury which existed prior to service and right knee osteoarthritis.  
 
In August 2012, after a review of the claims file, the examiner who conducted the July 2012 VA examination concluded that the Veteran's right knee condition was less likely as not permanently aggravated or a result of an event and/or condition that occurred and/or expressed in-service, and/or within one year of discharge including the reported in-service knee condition.  The examiner further opined that it was at least as likely as not that the knee disorder was the result of the appellant's post service occupation as reported and/or other post service events and/or the risk of the condition in the general population.  The examiner opined that the right knee disorder was not caused by and/or worsened by an already service-connected disability.  The examiner noted that the natural progression of the knee condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service including the in-service events noted.  The examiner noted that the Veteran had a pre-existing right knee condition that was not aggravated by military service.  
 
A February 2013 Administrative Note by the examiner who conducted the July 2012 VA examination noted that an April 1996 record showed a right knee arthroscopic scar and that a December 2004 MRI was normal.  The examiner also found no information concerning the right knee that had not been considered in the ratings.
 
In July 2013, the examiner who conducted the July 2012 VA examination opined that the right knee disorder which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He also opined that any increase in disability was due to the natural progression of the preexisting disease.
 
The examiner explained that the Veteran's repeated in-service statements of no right knee problems in September 2001, July 2003, and September 2004 was clear and unmistakable evidence the right knee disorder did not increase in severity during service.  
 
The examiner also noted that the literature reported that a meniscal injury predisposed patients to the development of osteoarthritis over the long term; that there was a strong association between obesity and osteoarthritis of the knee; that squatting, kneeling, climbing, and prolonged knee bending were additional risk factors for developing knee osteoarthritis; and that the combination of obesity and occupational bent knee activities led to an even higher risk of knee osteoarthritis.  The examiner noted that the Veteran reported that after service, he climbed down ladders into ditches to inspect pipes.  The examiner observed that the appellant weighed about 240 pounds at service discharge with his weight at that time at 314 pounds.  The examiner opined that the Veteran's occupational description met the description of the additional risk for knee osteoarthritis.  
 
The examiner concluded that the sum effect of the appellant's preexisting right knee injury/treatment, post-service obesity, and the above additional occupational risk was clear and unmistakable evidence that any increase in disability was due to the natural progression of the preexisting disease.
 
As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.  Moreover, to the extent that the Veteran is competent to opine on the complex medical question of whether his preexisting right knee disability was aggravated by service, the Board finds the specific, reasoned medical opinion of the VA examiner to be of greater probative weight than the Veteran's more general lay assertions.
 
As there is clear and unmistakable evidence that residuals of right knee surgery preexisted service, clear and unmistakable evidence that residuals of the right knee surgery were not aggravated by service beyond natural progression, and that osteoarthritis is the natural progression of the preexisting right knee injury/treatment in combination with post-service obesity and occupational bending, the claim of entitlement to service connection for a right knee disability must be denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

  

ORDER
 
Entitlement to service connection for a right knee disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


